 



Exhibit 10.19
WILLBROS GROUP, INC.
AMENDED AND RESTATED
2006 DIRECTOR RESTRICTED STOCK PLAN
     1. Purpose. The purpose of the Willbros Group, Inc. Amended and Restated
2006 Director Restricted Stock Plan (the “Plan”) is to advance the interests of
Willbros Group, Inc., a Republic of Panama corporation (the “Corporation”), and
its stockholders by providing a means to attract and retain highly qualified
persons to serve as non-employee members of the Board of Directors of the
Corporation and to promote ownership by such directors of a greater proprietary
interest in the Corporation, thereby aligning such directors interests more
closely with the interests of stockholders of the Corporation.
     2. Definitions. In addition to the terms defined elsewhere in the Plan, the
following terms, as used in the Plan, shall have the meanings indicated below:
     “Annual Award” means an Award made pursuant to Section 6(b).
     “Award” means an Award of Shares of Restricted Stock or of RSRs to an
Eligible Director hereunder.
     “Award Agreement” means an agreement between the Corporation and an
Eligible Director that evidences an Award.
     “Board” means the Corporation’s Board of Directors.
     “Change in Control” has the same meaning as that term is defined in the
Willbros Group, Inc. Severance Plan as amended and restated effective
September 25, 2003, or as it may be amended hereafter (the “Severance Plan”),
except that subparagraph (vi) of such definition in the Severance Plan shall not
be part of the definition of Change in Control for purposes of the Plan.
     “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time. References to any provision of the Code include regulations thereunder
and successor provisions and regulations.
     “Commission” means the U.S. Securities and Exchange Commission.
     “Common Stock” means the common stock, par value U.S. $.05 per share, of
the Corporation.
     “Disability” means a termination of a Participant’s service as a member of
the Board as a result of a physical or mental impairment of sufficient severity
such that, in the opinion of a physician selected by the Corporation, he or she
is unable to continue to serve as a director of the Corporation.
     “Eligible Director” or “Participant” means each member of the Board who, on
the date on which a Restricted Stock or RSR Award is made to him or her under
Section 6 hereof, is not a salaried officer or employee of the Corporation or
any of the Subsidiaries.

 



--------------------------------------------------------------------------------



 



     “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended
from time to time. References to any provision of the Exchange Act include rules
thereunder and successor provisions and rules.
     “Fair Market Value” means the average of the high and low per share sale
prices for Common Stock on the composite tape for securities listed on the NYSE
for the day in question, except that such average price shall be rounded up (if
necessary) to the nearest cent, or if no such sale prices were reported for such
date, for the most recent trading day prior to such date for which sale prices
were reported.
     “Initial Award” means an Award made pursuant to Section 6(a).
     “Initial Award Date” means (a) the date an Eligible Director is initially
elected or appointed to the Board or (b) the date on which a member of the Board
who is not an Eligible Director initially becomes an Eligible Director.
     “Non-U.S. Eligible Director” means an Eligible Director who is not a
citizen or resident of the United States.
     “NYSE” means the New York Stock Exchange, Inc.
     “Restricted Stock” means a Share which is awarded pursuant to, and subject
to the terms of Sections 6 and 7, and is subject to such additional terms and
restrictions as set forth in the relevant Award Agreement.
     “Retirement” means the termination of a Participant’s service as a member
of the Board at the end of any full term to which he or she was elected or
appointed.
     “RSR” (Restricted Stock Right) means the right to receive, upon vesting of
the RSR, a Share, which RSR is granted pursuant to, and subject to the terms of
Sections 6 and 7, and is subject to such additional terms and restrictions as
set forth in the relevant Award Agreement.
     “Rule 16b-3” means Rule 16b-3, as applicable to the Plan and Participants,
promulgated by the Commission under Section 16 of the Exchange Act.
     “Securities Act” means the U.S. Securities Act of 1933, as amended from
time to time. References to any provision of the Securities Act include rules
thereunder and successor provisions and rules.
     “Share” means a share of Common Stock and such other securities as may be
substituted or resubstituted for such Share pursuant to Section 9 hereof.
     “Subsidiary(ies)” means one or more corporations, partnerships, limited
liability companies, joint ventures or other entities in which the Corporation
owns, directly or indirectly, not less than 50 percent of the total combined
voting power of all classes of stock of such corporation or of the capital
interests or profits interests of such partnership, limited liability company,
joint venture or other entity.
     “U.S. Eligible Director” means an Eligible Director who is a citizen or
resident of the United States.
     3. Shares Available under the Plan. Subject to adjustment as provided in
Section 9, the total number of Shares reserved and available for issuance under
the Plan is 50,000. Such Shares may be authorized but unissued Shares, treasury
Shares, or Shares acquired in the market for the account of the Participant. For
purposes of the Plan, if Shares of Restricted Stock

2



--------------------------------------------------------------------------------



 



or RSRs are forfeited, the forfeited Shares of Restricted Stock or the Shares
reserved for issuance upon the vesting of the forfeited RSRs shall again be
available for issuance under the Plan.
     4. Administration of the Plan. The Plan shall be administered by the Board;
provided, however, that any action by the Board relating to the Plan shall be
taken only if, in addition to any other required vote, such action is approved
by the affirmative vote of a majority of the members of the Board, even if not a
quorum, who are not then eligible to participate in the Plan.
     5. Eligibility. Each Eligible Director shall be eligible to participate
under the Plan; provided, however, any Eligible Director may decline an Award
which would otherwise be awarded hereunder.
     6. Restricted Stock and RSR Awards. Without further action by the Board or
the stockholders of the Corporation, each U.S. Eligible Director shall be
automatically awarded Shares of Restricted Stock and each Non-U.S. Eligible
Director shall be awarded RSRs under the Plan, as follows:
     (a) Initial Award. On the Initial Award Date, each Eligible Director shall
be awarded that number of Shares of Restricted Stock or RSRs determined by
dividing $30,000 by the Fair Market Value on the date of the Award, or if such
day is not a trading day on the NYSE, on the immediately preceding trading day.
The number of Shares or RSRs so determined shall be rounded to the nearest
number of whole Shares or RSRs (subject to adjustment as provided in Section 9).
Except as otherwise provided herein, the Shares or RSRs subject to an Initial
Award shall vest on the first anniversary of the date of the Award.
     (b) Annual Awards. Except as provided in the next sentence, on the second
Monday in January of each year on which an Eligible Director continues to be an
Eligible Director, such Eligible Director shall be awarded that number of Shares
of Restricted Stock or RSRs determined by dividing $75,000 by the Fair Market
Value on the date of the Award, or if such day is not a trading day on the NYSE,
on the immediately preceding trading day. On the second Monday in January of
each year on which an Eligible Director who is the Chairman of the Board
continues to be an Eligible Director, such Chairman of the Board shall be
awarded that number of Shares of Restricted Stock or RSRs determined by dividing
$150,000 by the Fair Market Value on the date of the Award, or if such day is
not a trading day on the NYSE, on the immediately preceding trading day. The
number of Shares or RSRs so determined shall be rounded to the nearest number of
whole Shares or RSRs (subject to adjustment as provided in Section 9). Except as
otherwise provided herein, the Shares or RSRs subject to an Annual Award shall
vest on the first anniversary of the date of the Award.
     7. Limitations on Restricted Stock and RSRs.
     (a) Shares of Restricted Stock and RSRs shall not be sold, assigned,
transferred or otherwise disposed of, mortgaged, pledged or otherwise encumbered
until such Shares of Restricted Stock or RSRs have vested pursuant to the Plan.
     (b) Except as provided in this Section 7, (i) U.S. Eligible Directors shall
have, with respect to their Shares of Restricted Stock, all of the rights of a
stockholder of the Corporation holding the Shares, including the right to vote
the Shares and the right to receive any dividends paid thereon, and
(ii) Non-U.S. Eligible Directors shall receive an amount in cash equivalent to
the amount or value of the dividends that would be paid on the Shares that are
issuable upon the vesting of RSRs held by a Non-U.S. Eligible Director when
dividends are paid on Shares, but shall have no right to vote the Shares

3



--------------------------------------------------------------------------------



 



issuable upon the vesting of RSRs held by the Non-U.S. Eligible Director. Any
dividends or distributions that are paid or made in Shares shall be subject to
the same restrictions as the Shares of Restricted Stock in respect of which such
dividends or distributions were paid or made.
     (c) Shares of Restricted Stock shall be issued in such form as the Board
may deem appropriate, including book-entry registration or issuance of one or
more stock certificates. Any stock certificate issued in respect of Shares of
Restricted Stock shall be registered in the name of the Participant and shall
bear an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award, substantially in the following form:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Willbros Group, Inc. Amended and Restated 2006 Director Restricted Stock Plan
and an Award Agreement. Copies of such Plan and Award Agreement are on file at
the headquarters offices of Willbros Group, Inc.”
The Board may require that the certificates evidencing such Shares be held in
custody by the Corporation until the restrictions thereon shall have lapsed and
that, as a condition of any such Award, the Participant shall have delivered a
stock power, endorsed in blank, relating to the Shares covered by such Award.
The terms of each Award shall be set forth in an Award Agreement between the
Corporation and the Participant, which Award Agreement shall contain such
provisions as the Board determines to be necessary or appropriate to carry out
the intent of the Plan.
     (d) Shares of Restricted Stock and RSRs shall vest in accordance with the
terms of the Plan; provided, however, that Shares of Restricted Stock and RSRs
shall vest with respect to 100% of such Shares or RSRs upon the termination of
the Participant’s service as a member of the Board by reason of death,
Disability or Retirement.
     (e) In the event of the termination of service of a Participant as a member
of the Board other than by reason of death, Disability or Retirement, the
Participant shall forfeit the Shares of Restricted Stock or RSRs which are not
vested as of the date of termination.
     (f) Upon the occurrence of a Change in Control, all Shares of Restricted
Stock and all RSRs awarded under the Plan and not previously forfeited shall
immediately become fully vested.
     8. Other Provisions; Securities Registration. The award of Shares of
Restricted Stock or RSRs under the Plan may also be subject to such other
provisions as counsel to the Corporation deems appropriate, including without
limitation, provisions imposing restrictions on resale or other disposition of
the Shares or RSRs and such provisions as may be appropriate to comply with
applicable securities laws and stock exchange requirements. The Corporation
shall not be required to deliver any certificate for Shares of Restricted Stock
awarded under the Plan or Shares issuable upon the vesting of RSRs prior to the
admission of such Shares to listing on any stock exchange on which Common Stock
at that time may be listed.
     All certificates for Shares of Restricted Stock delivered under the terms
of the Plan or Shares issuable upon the vesting of RSRs shall be subject to such
stop-transfer orders and other restrictions as counsel to the Corporation may
deem advisable under applicable securities laws, rules and regulations
thereunder, and the rules of any stock exchange on which Common Stock

4



--------------------------------------------------------------------------------



 



may be listed. The Corporation may cause a legend or legends to be placed on any
such certificates to make appropriate reference to such restrictions or any
other restrictions or limitations that may be applicable to such Shares.
     9. Adjustments.
     (a) Corporate Transactions and Events. In the event any recapitalization,
reorganization, merger, consolidation, spin-off, combination, repurchase,
exchange of Shares or other securities of the Corporation, stock split or
reverse split, extraordinary dividend (whether in the form of cash, Shares, or
other property), liquidation, dissolution, or other similar corporate
transaction or event affects the Shares such that an adjustment is appropriate
in order to prevent dilution or enlargement of each Participant’s rights under
the Plan, then an adjustment shall be made, in a manner that is proportionate to
the change to the Shares and otherwise equitable, in (i) the number and kind of
Shares reserved and available for issuance under Section 3, and (ii) the number
and kind of Shares subject or to be subject to each automatic award of Shares of
Restricted Stock or RSRs under Section 6.
     (b) Insufficient Number of Shares. If at any date an insufficient number of
Shares are available under the Plan for the automatic award of Shares of
Restricted Stock and RSRs (including the satisfaction of Shares issuable on the
vesting of RSRs) made at that date, Awards under Section 6 shall be
automatically awarded proportionately to each Eligible Director, to the extent
Shares are then available and otherwise as provided under Section 6.
     (c) Notice of Adjustment. Upon the occurrence of each event for which an
adjustment with respect to an Award has been made as provided in this Section 9,
the Corporation shall mail forthwith to each Participant a copy of its
computation of such adjustment which shall be conclusive and binding upon each
Participant.
     10. Amendment and Termination of Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or authority to make Awards under the Plan
without the consent of stockholders or Participants, except that any amendment
or alteration shall be subject to the approval of the Corporation’s stockholders
at or before the next annual meeting of stockholders of the Corporation for
which the record date is after the date of such Board action if such stockholder
approval is required by any federal or state law or regulation or the rules of
any stock exchange or automated quotation system then in effect, and the Board
may otherwise determine to submit other such amendments or alterations to
stockholders for approval; provided, however, that, without the consent of an
affected Participant, no such action may materially impair the rights of such
Participant with respect to any outstanding Award.
     11. Government Regulations. The Corporation’s obligation to issue and
deliver Shares under an Award Agreement is subject to the requirements of any
governmental authority with jurisdiction over the authorization, issuance or
sale of such Shares.
     12. Notice. Any written notice to the Corporation required or permitted by
any of the provisions of the Plan shall be addressed to the President of the
Corporation at the principal offices of the Corporation and shall become
effective only when it is received by the office of the President. Any written
notice to a Participant required or permitted by any of the provisions of the
Plan shall be addressed to such Participant at his or her address as reflected
in the records of the Corporation and shall become effective only when it is
received by such Participant.
     13. General Provisions.
     (a) Governing Law. The validity, interpretation, construction and effect of
the Plan and any rules and regulations relating to the Plan, to the extent not
otherwise

5



--------------------------------------------------------------------------------



 



governed by the Code, the Securities Act or the Exchange Act, shall be governed
by the laws of the Republic of Panama (without regard to the conflicts of laws
rules thereof).
     (b) Severability. If any provision of the Plan is or becomes or is deemed
invalid, illegal or unenforceable in any jurisdiction, or would disqualify the
Plan or any Award under any law deemed applicable by the Corporation, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be construed or deemed amended without, in the determination of the
Corporation, materially altering the intent of the Plan, it shall be deleted and
the remainder of the Plan shall remain in full force and effect; provided,
however, that, unless otherwise determined by the Corporation, the provisions
shall not be construed or deemed amended or deleted with respect to any
Participant whose rights and obligations under the Plan are not subject to the
law of such jurisdiction or the law deemed applicable by the Corporation.
     (c) Compliance with Laws and Obligations. The Corporation shall not be
obligated to issue or deliver Shares under the Plan in a transaction subject to
the registration requirements of the Securities Act or any other federal or
state securities law, any requirement under any listing agreement between the
Corporation and any stock exchange or automated quotation system, or any other
law, regulation or contractual obligation of the Corporation, until the
Corporation is satisfied that such laws, regulations and other obligations of
the Corporation have been complied with in full. Certificates representing
Shares issued under the Plan shall be subject to such stop-transfer orders and
other restrictions as may be applicable under such laws, regulations and other
obligations of the Corporation, including without limitation any requirement
that a legend or legends be placed thereon.
     (d) Compliance with Rule 16b-3. It is the intent of the Corporation that
this Plan comply in all respects with applicable provisions of Rule 16b-3.
Accordingly, if any provision of this Plan or any agreement hereunder does not
comply with the requirements of Rule 16b-3 as then applicable to a Participant,
such provision shall be construed or deemed amended to the extent necessary to
conform to the applicable requirements with respect to such Participant.
     (e) No Right to Continue as a Director. Nothing contained in the Plan or
any agreement hereunder shall confer upon any Participant any right to continue
to serve as a member of the Board.
     (f) Non-exclusivity of the Plan. Neither the adoption of the Plan by the
Board nor its submission to the stockholders of the Corporation for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other compensatory arrangements for directors as it may deem
desirable.
     14. Stockholder Approval, Effective Date and Plan Termination. The Plan
shall be effective if, and at such time as, the stockholders of the Corporation
have approved it in a manner that satisfies the requirements of the General
Corporation Law of the Republic of Panama and the rules of the NYSE. Unless
earlier terminated by action of the Board, the Plan shall remain in effect until
such time as no Shares remain available for issuance under the Plan and the
Corporation and Participants have no further rights or obligations under the
Plan.
*     *     *     *     *     *     *
Adopted by the Board of Directors of Willbros Group, Inc. on June 14, 2006, and
by the Stockholders of Willbros Group, Inc. on August 2, 2006; amended by the
Board of Directors of Willbros Group, Inc. on January 9, 2007, to be effective
January 9, 2007; and amended and restated by the Board of Directors of Willbros
Group, Inc. on January 15, 2008, to be effective January 14, 2008.

6